Title: III. John Dickinson’s Composition Draft, 26 June–6 July 1775
From: Dickinson, John
To: 


                        
                        A Declaration by the Representatives of the United Colonies of North America now <sitting> met in General Congress at Philadelphia, setting forth the Causes and Necessity of their taking up Arms.
                        If it was possible for <Beings endued with Reason to believe, that the Divine Author of their Existence> <who> <entert><feel a proper Reverence for> Men who exercise their Reason in contemplating the works of Creation, to believe, that the Divine Author of our Existence, intended a Part of the human Race to hold an absolute property in & an unbounded Power over others mark’d out by his infinite <Mercy> Goodness & Wisdom, as the legal Objects of a Domination never rightfully <to be> resistable, however severe & oppressive, the Inhabitants of these Colonies <would> might <at least with propriety> <with> at least require from the Parliament of Great  Britain some Evidence, that this dreadful <Authority was vested in that Body> authority over them has been granted to that Body. But since <Reflecti><Considerations drawn a due Reverence> a Reverence for our great Creator, <sentiments> Principles of Humanity, <and the Dictates of Reason have convinc’d the wise and good> and the Dictates of Common Sense, <have con> must convince all those who will reflect upon the subject, that Government was instituted to promote the Wellfare of Mankind, <since these generous & noble Principles have on no Part of the Earth been so well><vindicated> <asserted & enforced as in Great Britain, the Legislature of that Kingdom, hurried on by an inordinate Passion for Power of ambition for a Power, which their own most admired Writers & their very Constitution demonstrate to be unjust, and which they know to><be inconsistent wit><be reprobated by the very><their own political Constitution> and ought to be administred for the attainment of that End. The legislature of Great Britain, stimulated by an inordinate <Passion for a Power manifestly unjust and which> Passion for a Power not only <generally><pronounced to be><held> unjust, but unjustifiable, but which they know to be peculiarly reprobated by the very Constitution of that Kingdom, and desperate of success <in a><in a Mode of Contest> in any Mode of Contest where a<ny> Regard should be had to Truth <Justice or Reason have at><last appeal’d length> Law or Right, have at length attempted to effect their cruel & impolitic Purpose by violence, and have thereby rendered it necessary for Us to <change> close with their last appeal from Reason to Arms. Yet, However blinded <they> that assembly may be by their intemperate Rage, <yet> we esteem ourselves bound by Obligations of Respect to the rest of the World, to make known the Justice of our Cause.
                        Our forefathers, inhabitants of the Island of GB. left their native Land, to seek <in the distant & inhospitable wilds of America> on these shores a Residence for civil & religious <Liberty> Freedom. To describe the Dangers, Difficulties & Distresses <the Expence of Blood &><Fortun><Treasure> they were obliged to encounter in executing their generous Resolutions, would require volumes. It may suffice to observe, that, at the Expence of their Blood, to the Ruin of their Fortunes, <& every Prospect of advantage in their native Country> without the least Charge to the Country from which they removed, <with> by unceasing Labor and an unconquerable Spirit, they effected Settlements in the distant & inhospitable wilds of America, then fill’d with numerous & warlike Nations of Barbarians. Societies or Governments vested with perfect legislatures  <within them> were formed under Charters from the Crown, and <such> an harmonious Intercourse <and Union> was established between the colonies & the Kingdom from which they derived their origin. <The mutual Benefits of this Union that some occasional Assumptions of> The mutual Benefits of this Union became in a short Time so extraordinary as to excite the Astonishment of other Nations. Every British writer of Eminence who has treated of <the subject> Politics for near a Century past, has uniformly asserted that the amazing<ly> Increase of the Wealth Strength & Navigation of <that Kingdom> the Realm arose from this Source: and The Minister who so <gloriously succeeded> <ably> wisely & successfully directed the <Councils> <affairs> Measures of Great Britain <during> in the last War, publickly declared, that these Colonies <had enabled> enabled her to triumph over her Enemies.
                        <At> Towards the Conclusion of that War, it pleased our Sovereign to make a Change in his Counsels. From that fatal Moment, the Affairs of the British Empire began to <slide> fall into <a> Confusion, <that since has been continually encreasing and now has produced the most alarming Effects> & gradually <declining> sliding from that splendid summit of glorious Prosperity to which they had been <carried> advanced by the Virtues & abilities of one Man, are at Length distracted by the <most alarming> <present most> Convulsions, that now shake it to its <lowest> deepest Foundations. The new Ministry finding the <brave> brave Foes of Britain <subdued, took up the unfortunate Ideas of> <defeated yet> <bravely> <struggli> <contending tho after repeated defeats> tho frequently defeated yet <bravely> still contending took up the unfortunate Ideas of granting <them> a hasty Peace <and then> to them & of then <of> subduing her <ever> Faithful Friends.
                        <They judg’d> <These devoted Colonies were judg’d to be in such a state as to present to them a Prospect of Victories without Bloodshed, Battles and all> <the cheap bought> <the easy profit of> <statutable Plunder> <Emoluments … though> <Parliament was> <…> <taught for the first time to assume an unbounded Legislation over them, and in the Course of> <to adopt …> <influenced to adopt the scheme by … & facilitate its Execution by assuming a new Power over them, and> <in> <during the course of> <eleven> <ten years have given such decisive specimens of the spirit and Consequences of this new Power as to> <remove> <Leave no Doubt concerning the Effects of acquiescence under it>
                        These devoted Colonies were judg’d to be in such a state, as to present <a Prospect> Victories without Bloodshed, and all the easy  Emoluments of statutable Plunder. The uninterrupted Tenor of their peaceable & respectful Behaviour from the Beginning of Colonization, their <old> dutiful, <use> zealous & useful services during the War that has been mentioned, tho so recently & amply acknowledged in the most honorable Manner by his Majesty, by the late King, and by Parliament, could not <avail to> save them from the meditated Innovations. Parliament was influenced to adopt the pernicious project, and <to facilitate its Execution> by assuming a new Power over them, have in the Course of eleven Years, given such decisive specimens of the Spirit & Consequences attending this Power, as to leave no Doubt concerning the Effects of Acquiescence under it.
                        Statutes have been passed for taking our Money from us without our <own> Consent, tho <every Colony on this Continent has from its Beginning always ex> we have ever exercised an exclusive Right to dispose of our own Property; for extending the Jurisdiction of Courts of Admiralty & Viceadmiralty beyond their antient Limits; for depriving us of the accustomed & inestimable Privilege of Trial by Jury in Cases affecting both Life & Property; <for interdicting all Commerce to one of our Principal Towns the Capital of another & of;> <for exempting the Murderers of Colonists from legal Punishment>. for suspending the <Powers of> Legislat<ion>ure <in> of one of the Colonies; for interdicting all Commerce of another, and for altering fundamentally the Form of Government <in one of the Colonies, a Form secured> established by Charter, and <confirmed> secured by Acts of its own Legislature solemnly <and assented to> confirmed by the Crown; <for erecting in a neighbouring> for exempting the “Murderers” of Colonists from legal Punishment; for erecting in a neighbouring Province, <conquered> acquired by the joint Arms of Great Britain & America, a <Tyranno> Despotism dangerous to <the> our very Existence <of the Colonies>; and for quartering Officers & soldiers upon the Colonists in Time of profound Peace. It has also been <declared> resolved in Parliament that Colonists charged with committing certain offences, shall <by Virtue of a Statute made before any of th> <then> be transported to England to be tried.
                        But why should we enumerate our Injuries in Detail? By one <Act of Parl> Statute it is declared, that Parliament can “of right make Laws to bind us in all cases whatsoever.” What is to defend us against <so enormous a Power> <such> <so> <& such> <so unlimited a> so enormous, so unlimited a Power? <The Persons assuming these> Not <one of> a single man of those who assume  it, is chosen by Us; or is subject to our Controul or Influence; but on the contrary, <is> they are all of them exempt from the Operations of such Laws, and actually lighten<s his> their own Burdens, in exact proportion to <those> the Burdens <he> they impose<s> on us. <These Temptations> <might put> <are> <scarce> <too great to be offered to characters of the severest> Administration sensible that we should regard these oppressive Measures as Freemen ought to do, sent over Fleets & Armies to enforce them. The Indignation of the <Colonies was rouz’d: by their Virtue> Americans was rouz’d, it is true: but it was the Indignation of a virtuous, <peaceable,> loyal, <subjects> and affectionate People. A Congress of Delegates from the United Colonies was assembled at Philadelphia on the fifth Day of last September. We <felt> saw the weapons levell’d at our <Brea> Bosoms, but We perceiv’d them at the same Time <held in> grasp’d by a Parent’s Hands. We cast ourselves upon our Knees prostrate at the Feet of <the Throne> our Sovereign. Tho for ten years we had <fatigued the Ears of Authority with ineffectual and despis’d Petitions, Supplications, yet the> <beseig’d the Throne> ineffectually besieged the Throne as Supplicants, yet we resolved again to offer an humble & dutiful Petition to the King, and <agreed> <sent> also to send an Address to our Fellow subjects in Great Britain, informing them of our agree<ing>ment at <a> certain Days to break off all our Commercial Intercourse with <our Fellow subjects in Great Britain, as the last peaceable> them as a<n> peaceable admonition, that our Attachment to no Nation upon <the> Earth should supplant our Attachment to Liberty. This, we flattered ourselves, was the ultimate step of the Controversy: But subsequent Events have shewn, how vain was this <last> Hope of Moderation in <the Ministry> our Enemies.
                        Our Petition was treated with Contempt <&>. Without the least Mention of <its> our application, several threatening Expressions against the Colonies were inserted in his Majesty’s speech to <both> the two Houses of Parliament; and afterwards the Petition was huddled into the House of Commons, the last amongst a neglected Bundle of American Papers. The Lords & Commons in their Address <to his Majesty>, in the Month of February, said, that “a Rebellion at that Time actually existed within the Province of Massachusetts Bay; <and> that those concern’d in it, had been countenanc’d & encouraged by unlawful Combinations & Engagements entered into by his Majesty’s subjects in several of the other Colonies; and therefore they besought his Majesty, that he would take the most effectual Measures to enforce due obedience to the  Laws <of> & Authority of the Supreme Legislature.” Soon after the commercial Intercourse of whole Colonies with foreign Countries was cutt off by an Act of Parliament <and>; by another, several of them were entirely prohibited from the Fisheries in the <neighbouring> Seas near their Coasts, on which they always depended for their sustenance; and large Reinforcements of Ships & Troops were immediately sent over to General Gage.
                        <With such a> <headlon> <heedless> <Rage> <fury were these outrageous proceedings of> <accumulated & unexampled outrages hurried on, that all the Prayers> <Vain> <Fruitless were> Fruitless were all the Entreaties, Arguments & Eloquence of <these> <a very considerable> an illustrious Band of the most distinguished Peers & Commoners, who nobly confest & strenuously asserted the Justice of our Cause, to stay or even to mitigate the heedless Fury <of> with which these accumulated & unexampled outrages were <rapidly> hurried on. Equally Fruitless was the interference of <that> the august City of London, <supplicating> of Bristol, and many other respectable Towns in our Favor. A Plan of Reconciliation digested by the patriotic cares of that great & good Man before mentioned, & which might easily have been improved to produce every Effect his generous Heart desired, was contemptuously rejected, to give way to an insidious <Ministerial> Maneuvre, calculated to divide us, <and> to establish a perpetual Auction of Taxation, where Colony should bid against Colony, all of them uninform’d what Ransom would redeem their Lives, and thus to extort from us at the Point of the Bayonet <sums> the unknown sums that should be sufficient to gratify, if possible to gratify, ministerial Rapacity, with the miserable Indulgence left to us of raising in our own Modes the prescribed Tribute.
                        <When the Intelligence of these proceedings arriv’d on this Continent, we perceiv’d it appeared evident, that our Destruction was … determined upon, and that we had> <no Alternative to> <Choice to make but of> <our choice must be, either an “unconditional submission,” as one of the Ministry express’d himself, or> <of> <Resistance>.
                        Soon after the Intelligence of these Proceedings arrived on this Continent, <where> General Gage, who in the course of the last Year, had taken Possession of the Town of Boston, in the Province of Massachusetts Bay, and still occupied it as a Garrison <Place>, on the 19th Day of <last> April <last>, sent out <of> from that Place a large Detachment of his Army, who made an unprovoked Assault on the Inhabitants of the said Province, at the Town of Lexington,  as appears by the Affidavits of a great number of persons, some of whom were officers & soldiers of that Detachment, murdered eight of the Inhabitants, and wounded many others. From thence the Troop proceeded in warlike array to the Town of Concord, where they set upon another party of the Inhabitants of the same Province, killing several, & wounding <others> more untill compell’d to retreat by the People suddenly assembled to repell this cruel Aggression. Hostilities thus commenc’d by the British Troops, have been since prosecuted by them without Regard to Faith or Reputation. The Inhabitants of Boston being confined within that Town by the General their Governor & having in order to procure their Dismission entered into a Treaty with him, it was stipulated <between the> that the said Inhabitants having deposited their Arms with their own Magistrates, should have <free> Liberty to depart <out of the said Town>, taking with them their other Effects. They accordingly delivered up their Arms, but in open violation of Honor, in Defiance of the Obligations of <a> Treat<y>ies, which even savage Nations esteem sacred, <General Gage> the Governor ordered the Arms deposited as aforesaid that they might be preserved for their owners, to be seized by a Body of <armed Men> soldiers, detained the greater Part of the Inhabitants in the Town, and compell’d the few who were permitted to retire, to leave their most valuable Effects behind. By this perfidy, Wives are separated from their Husbands, Children from their Parents, the aged & sick from their Relatives & Friends who wish to attend & <reliev> take care of them; and those who have been used to live <with Elegan> in Plenty & even in Elegance, are reduced to deplorable Distress.
                        The General further emulating <the> his ministerial Masters, by a Proclamation bearing Date on the 12th Day of June, after venting the grossest Falsehoods and Calumnies against the good People of these Colonies, proceeds to “declare them all either by name or Description to be Rebels & Traitors, to supercede the Course of the Common Law, and instead thereof to publish & order the use & Exercise of the Law Martial.” His Troops have butchered our Countrymen; have burnt Charlestown, besides a considerable number of Houses in other Places; our ships & Vessels are seized; <and> <and> the necessary supplies of Provisions are <stopp’d, and he is now spreading Destruction & Devastation around him as far as he can, all the complicated Cal> intercepted and he is exerting his utmost Power to spread Destruction & Devastation around him. We have receiv’d certain Intelligence that <Governor> General Carleton the Governor of Canada, <under> by orders from the Ministry is  instigating the People of that Province and the Indians to fall upon us; and that schemes have been form’d to excite domestic Enemies against Us. In brief, a Part of these Colonies now feels, & all of them are <sure of>sure of feeling, as far as <the Vengeance of> the Vengeance of Administration can inflict them, <all> the complicated Calamities of Fire, Sword & Famine. <By our> <The suggestions of Duty & Affection can no longer lull us into a lethargic Notion, too lately relinquished, that> <Armies &> <Fleets & Armies are only design’d to intimidate us> We are reduced to the Alternative of chusing an unconditional submission to the <Tyrannic Vengeance of irritated> Tyranny of irritated Ministers, <who know> <who knowing that we despise them, & that they deserve to be thus despised, are therefore implacable> or Resistance by Force. The latter is our Choice.
                        <We know, that by an infamous Surrender of the Freedom & Happiness of Ourselves & our Posterity, we might obtain that wretched Honor, Justice & Humanity forbid us> <surre> <basely to surrender that Freedom, Liberty & Happiness which we receiv’d from our gallant Ancestors, and which it is our Duty to transmit undiminished to our Posterity. Called upon by the Law of Self preservation implanted in our Nature by our allwise Creator, with prepared Hands and resolved Hearts, we will> We have counted the Cost of this Contest, & <being perfectly convinced, that it is infinety> find nothing so dreadful in our Computation, as <Infamy &> voluntary slavery <united>. Honor, Justice & Humanity forbid us tamely to surrender that Freedom which We receiv’d from our gallant Ancestors, and which our innocent Posterity have a Right to receive from us. We cannot endure the Infamy & Guilt of resigning succeeding Generations to that Wretchedness which inevitably Awaits them, if we basely entail hereditary Bondage upon them.
                        Our Cause is just. Our Union is perfect. <Our Hearts are resolved. Our Hands are prepared> Our preparations are nearly completed. Our internal Resources <within our own Country> are <many> great; and our Assurance of foreign Assistance is certain. We gratefully acknowledge as a singular Instance of the Divine <Goodness> Favor towards us, <& consider it as a singular mark of his Favor, in not permitting us to be> that his Providence would not permit us to be <called> called into <so> this severe <a> Controversy, untill <our> we were grown up to our present strength, <was so> <and> had been prelusively exercis’d in warlike operations, <to which some Years ago we were almost entire strangers> and <that we> were possest of the Means for defending ourselves <, of which till lately we were in  want>. With Hearts fortified by these animating Reflections, we do most solemnly before God and the World declare, that, exerting the utmost Energies of those Powers which our beneficent Creator hath graciously bestowed upon us, the Arms we have been <thus> compell’d by our Enemies to assume <for our just Defence> we will, in defiance of every Hazard with unabating Firmness & perseverance, <in Defiance of every Hazard, use> <we will> employ for the preservation of our Liberties, <deeming it infinitely preferable> being with one mind resolved, to dye free men rather than to live slaves.
                        <B> Least this Declaration should disquiet the Minds of our Friends & fellow subjects in any part of the <World> Empire, we assure them, that we mean not <in any manner> to dissolve that Union with them <in> which <we have> has so long & so happily <lived> subsisted between us, and which we <so> <ardently> <much> <sincere> sincerely wish to see restored. <The> Necessity <must be hard indeed> has not yet driven us into that desperate Measure, or to excite <their> other Nations to War against them. We have not rais’d armies <from> with ambitious Designs of separating from Great Britain & establishing independant states. We <have not invaded that Island proffering to its Inhabitants Death or Slavery> fight not for Glory or for Conquest. We exhibit to Mankind the remarkable spectacle of a People <charg’d till …> attack’d without any Imputation or even Suspicion of Offence by unprovoked Enemies, who <audaciously proffer to them the not milder> <Terms> <Conditions than Death or Slavery> boast of their <Freedom> Priviledges & Civilization, and yet proffer no milder Conditions than <Death or Slave> Servitude or Death. In our Native Land—in Defence of <Liberties> the <Liberty> Freedom that is our Birthright, and which we ever enjoyed till the late Violations of it—for the protection of our property acquired solely by the honest Industry of our Forefathers & ourselves <we have taken up arms solely to oppose & repell against … of the Violence actually offered to us>, against Violence actually offered, we have taken up Arms. <We shall> We shall lay them down, When Hostilities shall cease on the Part of the Aggressors, and all Danger of their being renewed, shall be removed, and not before.
                        With an humble Confidence in the <divine> Mercies of the supreme & impartial Judge & Ruler of the Universe, we most devoutly implore <Almighty God> his divine Goodness to conduct us happily thro this great Conflict, to dispose our Adversaries to Reconciliation on reasonable Terms, & thereby to relieve the Empire from the <Evils> Calamities of Civil War.
                     